UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number Exact name of registrant as specified in its charter, state of incorporation, address of principal executive offices, telephone number I.R.S. Employer Identification Number 1-16305 PUGET ENERGY, INC. A Washington Corporation 10th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-1969407 1-4393 PUGET SOUND ENERGY, INC. A Washington Corporation 10th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-0374630 Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes /X/ No // Indicate by check mark whether the registrants have submitted electronically and posted on their corporate websites, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Puget Energy, Inc. Yes // No // Puget Sound Energy, Inc. Yes // No // Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Puget Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Smaller reporting company // Puget Sound Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Smaller reporting company // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes // No /X/ As of February 6, 2009, all of the outstanding shares of voting stock of Puget Energy, Inc. are held by Puget Equico LLC, an indirect wholly owned subsidiary of Puget Holdings LLC.All of the outstanding shares of voting stock of Puget Sound Energy, Inc. are held by Puget Energy, Inc. Table of Contents Definitions Filing Format Forward-Looking Statements Part I. Financial Statements Puget Energy, Inc. Consolidated Statements of Income – Three Months Ended June 30, 2010 and 2009 Consolidated Statements of Income – Six Months Ended June 30, 2010, February 6, 2009 to June 30, 2009 (Successor) and January 1, 2009 to February 5, 2009 (Predecessor) Consolidated Statements of Comprehensive Income – Three Months Ended June 30, 2010 and 2009 Consolidated Statements of Comprehensive Income – Six Months Ended June 30, 2010, February 6, 2009 to June 30, 2009 (Successor) and January 1, 2009 to February 5, 2009 (Predecessor) Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2010, February 6, 2009 to June30, 2009 (Successor) and January 1, 2009 to February 5, 2009 (Predecessor) Puget Sound Energy, Inc. Consolidated Statements of Income – Three and Six Months Ended June 30, 2010 and 2009 Consolidated Statements of Comprehensive Income – Three and Six Months Ended June 30, 2010 and 2009 Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2010 and 2009 Notes Combined Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 6. Exhibits Signatures Exhibit Index DEFINITIONS AFUDC Allowance for Funds Used During Construction ASC Accounting Standards Codification ASU Accounting Standards Update BPA Bonneville Power Administration EBITDA Earnings Before Interest, Tax, Depreciation and Amortization FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles IRP Integrated Resource Plan IRS Internal Revenue Service ISDA International Swaps and Derivatives Association kW Kilowatt kWh Kilowatt Hour LIBOR London Interbank Offered Rate MMBtus One Million British Thermal Units MW Megawatt (one MW equals one thousand kW) MWh Megawatt Hour (one MWh equals one thousand kWh) NAESB North American Energy Standards Board NERC North American Electric Reliability Corporation Ninth Circuit United States Court of Appeals for the Ninth Circuit NPNS Normal Purchase Normal Sale OCI Other Comprehensive Income PCA Power Cost Adjustment PGA Purchased Gas Adjustment PSE Puget Sound Energy, Inc. Puget Energy Puget Energy, Inc. Puget Equico Puget Equico LLC Puget Holdings Puget Holdings LLC PURPA Public Utility Regulatory Policies Act REP Residential Exchange Program SERP Supplemental Executive Retirement Plan VIE Variable Interest Entity Washington Commission Washington Utilities and Transportation Commission WECC Western Electricity Coordinating Council WSPP Western System Power Pool FILING FORMAT This report on Form 10-Q is a Quarterly Report filed separately by two different registrants, Puget Energy, Inc. (Puget Energy) as a voluntary Securities and Exchange Commission (SEC) filer, and Puget Sound Energy, Inc. (PSE).Any references in this report to the “Company” are to Puget Energy and PSE collectively. FORWARD-LOOKING STATEMENTS Puget Energy and PSE include the following cautionary statements in this Form 10-Q to make applicable and to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by or on behalf of Puget Energy or PSE.This report includes forward-looking statements, which are statements of expectations, beliefs, plans, objectives and assumptions of future events or performance.Words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “future,” “intends,” “plans,” “predicts,” “projects,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed.Puget Energy’s and PSE’s expectations, beliefs and projections are expressed in good faith and are believed by Puget Energy and PSE, as applicable, to have a reasonable basis, including without limitation management’s examination of historical operating trends, data contained in records and other data available from third parties.However, there can be no assurance that Puget Energy’s and PSE’s expectations, beliefs or projections will be achieved or accomplished. In addition to other factors and matters discussed elsewhere in this report, some important factors that could cause actual results or outcomes for Puget Energy and PSE to differ materially from those discussed in forward-looking statements include: · Governmental policies and regulatory actions, including those of the Federal Energy Regulatory Commission (FERC) and the Washington Utilities and Transportation Commission (Washington Commission), with respect to allowed rates of return, cost recovery, financings, industry and rate structures, transmission and generation business structures within PSE, acquisition and disposal of assets and facilities, operation, maintenance and construction of electric generating facilities, operation, maintenance and construction of natural gas and electric distribution and transmission facilities, licensing of hydroelectric operations and natural gas storage facilities, recovery of other capital investments, recovery of power and natural gas costs, recovery of regulatory assets and present or prospective wholesale and retail competition; · Failure of PSE to comply with FERC or Washington Commission standards and/or rules, which could result in penalties based on the discretion of either commission; · Findings of noncompliance with electric reliability standards developed by the North American Electric Reliability Corporation (NERC) or the Western Electricity Coordinating Council (WECC) for users, owners and operators of the power system, which could result in penalties; · Changes in, adoption of and compliance with laws and regulations, including decisions and policies concerning the environment, climate change, greenhouse gas or other emissions or byproducts of electric generation (including coal ash or other substances), natural resources, and fish and wildlife (including the Endangered Species Act) as well as the risk of litigation arising from such matters, whether involving public or private claimants or regulatory investigative or enforcement measures; · The ability to recover costs arising from changes in enacted federal, state or local tax laws in a timely manner; · Changes in tax law, related regulations or differing interpretation or enforcement of applicable law by the Internal Revenue Service (IRS) or other taxing jurisdiction; · Inability to realize deferred tax assets and use production tax credits due to insufficient future taxable income; · Accidents or natural disasters, such as hurricanes, windstorms, earthquakes, floods, fires and landslides, which can interrupt service and lead to lost revenues, cause temporary supply disruptions and/or price spikes in the cost of fuel and raw materials and impose extraordinary costs; · Commodity price risks associated with procuring natural gas and power in wholesale markets or counterparties extending credit to PSE without collateral posting requirements; · Wholesale market disruption, which may result in a deterioration of market liquidity, increase the risk of counterparty default, affect the regulatory and legislative process in unpredictable ways, negatively affect wholesale energy prices and/or impede PSE’s ability to manage its energy portfolio risks and procure energy supply, affect the availability and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · Financial difficulties of other energy companies and related events, which may affect the regulatory and legislative process in unpredictable ways, adversely affect the availability of and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · The effect of wholesale market structures (including, but not limited to, regional market designs or transmission organizations) or other related federal initiatives; · PSE electric or natural gas distribution system failure, which may impact PSE’s ability to deliver energy supply to its customers; · Changes in climate or weather conditions in the Pacific Northwest, which could have effects on customer usage and PSE’s revenues and expenses; · Regional or national weather, which can have a potentially serious impact on PSE’s ability to procure adequate supplies of natural gas, fuel or purchased power to serve its customers and on the cost of procuring such supplies; · Variable hydrologic conditions, which can impact streamflow and PSE’s ability to generate electricity from hydroelectric facilities; · Electric plant generation and transmission system outages, which can have an adverse impact on PSE’s expenses with respect to repair costs, added costs to replace energy or higher costs associated with dispatching a more expensive generation resource; · The ability of a natural gas or electric plant to operate as intended; · The ability to renew contracts for electric and natural gas supply and the price of renewal; · Blackouts or large curtailments of transmission systems, whether PSE’s or others’, which can affect PSE’s ability to deliver power or natural gas to its customers and generating facilities; · The ability to restart generation following a regional transmission disruption; · The failure of the interstate natural gas pipeline delivering to PSE’s system, which may impact PSE’s ability to adequately deliver natural gas supply or electric power to its customers; · Industrial, commercial and residential growth and demographic patterns in the service territories of PSE; · General economic conditions in the Pacific Northwest, which may impact customer consumption or affect PSE’s accounts receivable; · The loss of significant customers, changes in the business of significant customers or the condemnation of PSE’s facilities, which may result in changes in demand for PSE’s services; · The failure of information systems or the failure to secure information system data, which may impact the operations and cost of PSE’s customer service, generation, distribution and transmission; · The impact of acts of God, terrorism, flu pandemic or similar significant events; · Capital market conditions, including changes in the availability of capital and interest rate fluctuations; · Employee workforce factors, including strikes, work stoppages, availability of qualified employees or the loss of a key executive; · The ability to obtain insurance coverage and the cost of such insurance; · The ability to maintain effective internal controls over financial reporting and operational processes; · Changes in Puget Energy’s or PSE’s credit ratings, which may have an adverse impact on the availability and cost of capital for Puget Energy or PSE generally, or the failure to comply with the covenants in Puget Energy’s or PSE’s credit facilities, which would limit the Companies’ ability to utilize such facilities for capital; and · Deteriorating values of the equity, fixed income and other markets which could significantly impact the value of investments of PSE’s retirement plan, post-retirement medical benefit plan trusts and the funding of obligations thereunder. Any forward-looking statement speaks only as of the date on which such statement is made and except as required by law, Puget Energy and PSE undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for management to predict all such factors, nor can it assess the impact of any such factor on the business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement.You are also advised to consult Item 1A –“Risk Factors” in the Company’s most recent annual report on Form 10-K. PART IFINANCIAL INFORMATION Item 1.Financial Statements PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands) (Unaudited) Three Months Ended June 30, Three Months Ended June 30, Operating revenues: Electric $ $ Gas Other Total operating revenues Operating expenses: Energy costs: Purchased electricity Electric generation fuel Residential exchange ) ) Purchased gas Net unrealized gain on derivative instruments ) ) Utility operations and maintenance Non-utility expense and other Merger and related costs Depreciation Amortization Conservation amortization Taxes other than income taxes Total operating expenses Operating income Other income (deductions): Other income Other expense ) ) Interest charges: AFUDC Interest expense ) ) Income before income taxes Income tax expense Net income $ $ The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands) (Unaudited) Successor Predecessor Six Months Ended June 30, February 6, 2009 – June 30, January 1, 2009 – February 5, Operating revenues: Electric $ $ $ Gas Other 94 Total operating revenues Operating expenses: Energy costs: Purchased electricity Electric generation fuel Residential exchange ) ) ) Purchased gas Net unrealized (gain) loss on derivative instruments ) Utility operations and maintenance Non-utility expense and other Merger and related costs Depreciation Amortization Conservation amortization Taxes other than income taxes Total operating expenses Operating income Other income (deductions): Other income Other expense ) ) ) Interest charges: AFUDC Interest expense ) ) ) Income (loss) before income taxes ) Income tax expense ) Net income (loss) $ ) $ $ The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Thousands) (Unaudited) Three Months Ended June 30, Three Months Ended June 30, Net income $ $ Other comprehensive income (loss): Net unrealized gain (loss) on interest rate swaps during the period, net of tax of $(14,071) and $13,626, respectively ) Reclassification of net unrealized loss on interest rate swaps during the period, net of tax of $2,922 and $2,499, respectively Net unrealized gain from pension and postretirement plans, net of tax of $841 and $0, respectively Net unrealized gain on energy derivative instruments during the period, net of tax of $0 and $1,924, respectively Reclassification of net unrealized loss on energy derivative instruments settled during the period, net of tax of $145 and $692, respectively Other comprehensive income (loss) ) Comprehensive income (loss) $ ) $ Successor Predecessor Six Months Ended June 30, February 6, 2009 – June 30, January 1, 2009 – February 5, Net income (loss) $ ) $ $ Other comprehensive loss: Net unrealized loss on interest rate swaps during the period, net of tax of $(23,465), $(811) and $0, respectively ) ) Reclassification of net unrealized loss on interest rate swaps during the period, net of tax of $5,909, $4,219 and $0, respectively Net unrealized gain (loss) from pension and postretirement plans, net of tax of $(1), $0 and $170, respectively (3 ) Net unrealized loss on energy derivative instruments during the period, net of tax of $0, $(14,135) and $(13,010), respectively ) ) Reclassification of net unrealized loss on energy derivative instruments settled during the period, net of tax of $676, $1,126 and $2,428, respectively Amortization of financing cash flow hedge contracts to earnings, net of tax of $0, $0 and $15, respectively 26 Other comprehensive loss ) ) ) Comprehensive income (loss) $ ) $ $ ) The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) ASSETS June 30, December 31, Utility plant (including construction work in progress of $447,428 and $358,732, respectively): Electric plant $ $ Gas plant Common plant Less: Accumulated depreciation and amortization ) ) Net utility plant Other property and investments: Goodwill Investment in Bonneville Exchange Power contract Other property and investments Total other property and investments Current assets: Cash and cash equivalents Restricted cash Accounts receivable, net of allowance for doubtful accounts Unbilled revenues Materials and supplies, at average cost Fuel and gas inventory, at average cost Unrealized gain on derivative instruments Income taxes Prepaid expense and other Power contract acquisition adjustment gain Deferred income taxes Total current assets Other long-term and regulatory assets: Regulatory assets for deferred income taxes Regulatory asset for PURPA buyout costs Power cost adjustment mechanism Regulatory assets related to power contracts Other regulatory assets Unrealized gain on derivative instruments Power contract acquisition adjustment gain Other Total other long-term and regulatory assets Total assets $ $ The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) CAPITALIZATION AND LIABILITIES June 30, December 31, Capitalization: Common shareholder’s equity: Common stock $0.01 par value, 1,000 shares authorized, 200 shares outstanding $ $ Additional paid-in capital Earnings (deficit) reinvested in the business ) Accumulated other comprehensive income (loss) – net of tax ) Total common shareholder’s equity Long-term debt: PSE first mortgage bonds and senior notes PSE junior subordinated notes Puget Energy long-term debt Total long-term debt Total capitalization Current liabilities: Accounts payable Short-term debt Current maturities of long-term debt Accrued expenses: Purchased gas liability Taxes Salaries and wages Interest Unrealized loss on derivative instruments Power contract acquisition adjustment loss Other Total current liabilities Long-term and regulatory liabilities: Deferred income taxes Unrealized loss on derivative instruments Regulatory liabilities Regulatory liabilities related to power contracts Power contract acquisition adjustment loss Other deferred credits Total long-term and regulatory liabilities Commitments and contingencies Total capitalization and liabilities $ $ The accompanying notes are an integral part of the financial statements. PUGET ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Successor Predecessor Six Months Ended June 30, February 6, 2009 – June 30, January 1, 2009 – February 5, Operating activities: Net income (loss) $ ) $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization Conservation amortization Deferred income taxes and tax credits, net ) Amortization of gas pipeline capacity assignment ) ) ) Carrying value adjustment related to California wholesale energy sale regulatory asset Non cash return on regulatory assets ) ) ) Net unrealized loss (gain) on derivative instruments ) Power cost adjustment mechanism ) (7 ) Deferred regulatory costs for generation facilities ) ) ) Renewable energy credit payments received Pension funding ) ) Change in residential exchange program ) Derivative contracts classified as financing activities due to merger Other Change in certain current assets and liabilities: Accounts receivable and unbilled revenue ) Materials and supplies ) ) ) Fuel and gas inventory ) Income taxes ) ) Prepayments and other ) ) Purchased gas payable ) Accounts payable ) ) ) Taxes payable ) ) Accrued expenses and other ) Net cash provided by operating activities Investing activities: Construction expenditures – excluding equity AFUDC ) ) ) Energy efficiency expenditures ) ) ) Treasury grant payment received Restricted cash ) Other Net cash used in investing activities ) ) ) Financing activities: Change in short-term debt and leases, net ) ) Dividends paid ) ) Long-term notes and bonds issued Redemption of preferred stock ) Redemption of bonds and notes ) ) Derivative contracts classified as financing activities due to merger ) ) Issuance cost of bonds and other ) Net cash (used in) provided by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ Supplemental cash flow information: Cash payments for interest (net of capitalized interest) $ $ $ Cash payments (refunds) for income taxes ) The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Operating revenues: Electric $ Gas Other Total operating revenues Operating expenses: Energy costs: Purchased electricity Electric generation fuel Residential exchange ) Purchased gas Net unrealized (gain) loss on derivative instruments ) ) Utility operations and maintenance Non-utility expense and other Merger and related costs ) Depreciation Amortization Conservation amortization Taxes other than income taxes Total operating expenses Operating income Other income (deductions): Other income Other expense ) Interest charges: AFUDC Interest expense ) Interest expense on Puget Energy note ) Income (loss) before income taxes ) Income tax (benefit) expense ) Net income (loss) $ $ $ ) $ The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ $ $ ) $ Other comprehensive income (loss): Net unrealized gain (loss) from pension and postretirement plans, net of tax of $(17), $(741), $1,593 and $(232), respectively ) ) Net unrealized gain (loss) on energy derivative instruments during the period, net of tax of $218, $3,202, $244 and $(33,709), respectively ) Reclassification of net unrealized loss on energy derivative instruments settled during the period, net of tax of $3,578, $4,418, $13,816 and $11,938, respectively Amortization of financing cash flow hedge contracts to earnings, net of tax of $43, $43, $86 and $86, respectively 79 79 Other comprehensive income (loss) ) Comprehensive income (loss) $ $ $ ) $ The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) ASSETS June 30, December 31, Utility plant: (at original cost, including construction work in progress of $447,428 and $358,732, respectively) Electric plant $ $ Gas plant Common plant Less:Accumulated depreciation and amortization ) ) Net utility plant Other property and investments: Investment in Bonneville Exchange Power contract Other property and investments Total other property and investments Current assets: Cash and cash equivalents Restricted cash Accounts receivable, net of allowance for doubtful accounts Unbilled revenues Materials and supplies, at average cost Fuel and gas inventory, at average cost Unrealized gain on derivative instruments Income taxes Prepaid expenses and other Deferred income taxes Total current assets Other long-term and regulatory assets: Regulatory assets for deferred income taxes Regulatory asset for PURPA buyout costs Power cost adjustment mechanism Other regulatory assets Unrealized gain on derivative instruments Other Total other long-term and regulatory assets Total assets $ $ The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) CAPITALIZATION AND LIABILITIES June 30, December 31, Capitalization: Common shareholder’s equity: Common stock $0.01 par value – 150,000,000 shares authorized, 85,903,791 shares outstanding $ $ Additional paid-in capital Earnings reinvested in the business Accumulated other comprehensive loss – net of tax ) ) Total common shareholder’s equity Long-term debt: First mortgage bonds and senior notes Junior subordinated notes Total long-term debt Total capitalization Current liabilities: Accounts payable Short-term debt Short-term note owed to Puget Energy Current maturities of long-term debt Accrued expenses: Purchased gas liability Taxes Salaries and wages Interest Unrealized loss on derivative instruments Other Total current liabilities Long-term liabilities and regulatory liabilities: Deferred income taxes Unrealized loss on derivative instruments Regulatory liabilities Other deferred credits Total long-term liabilities and regulatory liabilities Commitments and contingencies Total capitalization and liabilities $ $ The accompanying notes are an integral part of the financial statements. PUGET SOUND ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Six Months Ended June 30, Operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization Conservation amortization Deferred income taxes and tax credits, net ) Amortization of gas pipeline capacity assignment ) ) Carrying value adjustment related to California wholesale energy sale regulatory asset Non cash return on regulatory assets ) ) Net unrealized loss (gain) on derivative instruments ) Power cost adjustment mechanism ) Deferred regulatory costs for generation facilities ) ) Renewable energy credit payments received Pension funding ) ) Change in residential exchange program Other ) Change in certain current assets and liabilities: Accounts receivable and unbilled revenue Materials and supplies ) ) Fuel and gas inventory Income taxes ) Prepayments and other ) Purchased gas payable ) Accounts payable ) ) Taxes payable ) ) Accrued expenses and other ) Net cash provided by operating activities Investing activities: Construction expenditures – excluding equity AFUDC ) ) Energy efficiency expenditures ) ) Treasury grant payment received Restricted cash Other Net cash used in investing activities ) ) Financing activities: Change in short-term debt and leases, net ) ) Dividends paid ) ) Long-term notes and bonds issued Loan payment to Puget Energy ) Redemption of preferred stock ) Redemption of bonds and notes ) ) Investment from parent Issuance cost of bonds and other ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash payments for interest (net of capitalized interest) $ $ Cash payments (refunds) for income taxes ) The accompanying notes are an integral part of the financial statements. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Consolidation Policy Basis of Presentation Puget Energy, Inc. (Puget Energy) is an energy services holding company that owns Puget Sound Energy, Inc. (PSE).PSE is a public utility incorporated in the state of Washington that furnishes electric and natural gas services in a territory covering 6,000 square miles, primarily in the Puget Sound region.On February 6, 2009, Puget Holdings LLC (Puget Holdings) acquired Puget Energy.The acquisition of Puget Energy was accounted for in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 805, “Business Combinations” (ASC 805) as of the date of the merger.ASC 805 requires the acquirer to recognize and measure identifiable assets acquired and liabilities assumed at fair value as of the merger date.Puget Energy’s consolidated financial statements and accompanying footnotes have been segregated to present pre-merger activity as the “Predecessor” Company and post-merger activity as the “Successor” Company. The consolidated financial statements of Puget Energy reflect the accounts of Puget Energy and its subsidiary, PSE.PSE’s consolidated financial statements include the accounts of PSE and its subsidiaries.Puget Energy and PSE are collectively referred to herein as “the Company.”The consolidated financial statements are presented after elimination of all significant intercompany items and transactions.PSE’s basis of accounting will continue to be on a historical basis and PSE’s financial statements will not include any ASC 805 purchase accounting adjustments. The consolidated financial statements contained in this Form 10-Q are unaudited.In the respective opinions of the management of Puget Energy and PSE, all adjustments necessary for a fair statement of the results for the interim periods have been reflected and were of a normal recurring nature.These consolidated financial statements should be read in conjunction with the audited financial statements (and the Combined Notes thereto) included in the combined Puget Energy and PSE Annual Report on Form 10-K for the year ended December 31, 2009. The preparation of financial statements in conformity with Generally Accepted Accounting Principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. PSE collected Washington State excise taxes (which are a component of general retail rates) and municipal taxes totaling $52.4 million and $119.6 million for the three and six months ended June 30, 2010, respectively, and $53.7 million and $139.6 million for the three and six months ended June 30, 2009, respectively.The Company’s policy is to report such taxes on a gross basis in operating revenues and taxes other than income taxes in the accompanying consolidated statements of income. Accumulated Other Comprehensive Income (Loss) The following tables set forth the components of the Company’s accumulated other comprehensive income (loss) at June 30, 2010 and December 31, 2009: Puget Energy (Dollars in Thousands) June 30, December 31, Net unrealized loss on energy derivatives during the period $ ) $ ) Net unrealized loss on interest rate swaps ) ) Net unrealized gain and prior service cost on pension plans Total Puget Energy, net of tax $ ) $ Puget Sound Energy (Dollars in Thousands) June 30, December 31, Net unrealized loss on energy derivatives during the period $ ) $ ) Settlement of cash flow hedge contract ) ) Net unrealized loss and prior service cost on pension plans ) ) Total PSE, net of tax $ ) $ ) Accounting Adjustments.During the three months ended June 30, 2010, PSE recorded adjustments to after-tax income of $2.5 million to correct accounting errors which originated in prior periods.These adjustments increased depreciation expense by $2.2 million pre-tax, a net decrease in electric revenue and purchased electricity of $1.8 million pre-tax, anda $1.5 million decrease of income tax expense.Because the amounts were not material to the Company’s financial statements in any prior periods, and the cumulative amount is not material to the estimated results of operations for the year ending December 31, 2010, the Company recorded the cumulative effect of correcting these items during the three months ended June 30, 2010.The adjustments had no impact to cash flows from operations or total cash flows. New Accounting Pronouncements Fair Value Measurements and Disclosures. In January 2010, the FASB issued Accounting Standards Update (ASU) 2010-6, “Improving Disclosures About Fair Value Measurements,” which requires reporting entities to make new disclosures about recurring or nonrecurring fair value measurements including significant transfers into and out of Level 1 and Level 2 fair value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 2 fair value measurements.ASU 2010-6 is effective for annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December 15, 2010.As these new requirements relate solely to disclosures, the adoption of this guidance will not impact the Company’s consolidated financial statements. Variable Interest Entities. In December 2009, the FASB issued ASU 2009-17, Topic 810, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” which amended the FASB ASC for the issuance of pre-codification FASB Statement No. 167, “Amendments to FASB Interpretation No. 46(R).”This standard replaces the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity (VIE) with an approach focused on identifying which reporting entity has the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and: (1) the obligation to absorb losses of the entity; or (2) the right to receive benefits from the entity.An approach that is primarily qualitative is expected to be more effective for identifying which reporting entity has a controlling financial interest in a VIE.This standard also requires additional disclosures about a reporting entity’s involvement in VIE relationships, which will enhance the information provided to users of financial statements.The Company adopted the standard as of January 1, 2010.There was no impact from adoption. Accounting for Derivative Instruments and Hedging Activities The Company manages its interest rate risk through the issuance of mostly fixed-rate debt of various maturities.The Company utilizes internal cash from operations, commercial paper, and line of credit facilities to meet short-term funding needs.Short-term obligations are commonly refinanced with fixed-rate bonds or notes when needed and when interest rates are considered favorable.The Company may enter into swap instruments or other financial hedge instruments to manage the interest rate risk associated with these debts.In February 2009, Puget Energy entered into interest rate swap transactions to hedge the risk associated with the one-month London Interbank Offered Rate (LIBOR) floating debt rate.As of June 30, 2010, Puget Energy had seven interest rate swap contracts outstanding and PSE did not have any outstanding interest rate swap instruments. As a result of the merger, Puget Energy de-designated its derivative contracts that were designated on PSE’s books as Normal Purchase Normal Sale (NPNS) or cash flow hedges and recorded such contracts at fair value as either assets or liabilities.Certain contracts meeting the criteria defined in ASC 815, “Derivatives and Hedging” (ASC 815) were subsequently re-designated as NPNS or cash flow hedges.Therefore, the amount recorded in accumulated other comprehensive income (OCI) at the time of the merger was reflected as goodwill. PSE employs various portfolio optimization strategies, but is not in the business of assuming risk for the purpose of realizing speculative trading revenues.The nature of serving regulated electric customers with its wholesale portfolio of owned and contracted electric generation resources exposes PSE and its customers to some volumetric and commodity price risks within the sharing mechanism of the Power Cost Adjustment (PCA).Therefore, wholesale market transactions are focused on balancing PSE’s energy portfolio, reducing costs and risks where feasible and reducing volatility in wholesale costs and margin in the portfolio.PSE’s energy risk portfolio management function monitors and manages these risks using analytical models and tools.In order to manage risks effectively, PSE enters into physical and financial transactions which are appropriate for the service territory of PSE and are relevant to its regulated electric and gas portfolios. On July 1, 2009, Puget Energy and PSE elected to de-designate all energy related derivative contracts which previously had been recorded as cash flow hedges for the purpose of simplifying its financial reporting.The contracts that were de-designated related to physical electric supply contracts and natural gas swap contracts to fix the price of natural gas for electric generation.For these contracts and for contracts initiated after such date, all future mark-to-market adjustments will be recognized through earnings.The amount previously recorded in accumulated OCI is transferred to earnings in the same period or periods during which the hedged transaction affected earnings or sooner if management determines that the forecasted transaction is probable of not occurring.As a result, the Company will likely continue to experience the earnings impact of these reversals from OCI in future periods. ASC 815 requires disclosures about a company’s derivative activities and how the related hedged items affect a company’s financial position, financial performance and cash flows.To meet the objectives, ASC 815 requires qualitative disclosures about the Company’s fair value amounts of gains and losses associated with derivative instruments, as well as disclosures about credit risk related contingent features in derivative agreements. The following tables present the fair values and locations of Puget Energy’s derivative instruments recorded on the balance sheet at June 30, 2010 and December 31, 2009: Derivatives Designated as Hedging Instruments at June 30, 2010 at December 31, 2009 Puget Energy (Dollars in Thousands) Asset Derivatives 1 Liability Derivatives 2 Asset Derivatives 1 Liability Derivatives 2 Interest rate swaps: Current $ Long-term Total derivatives $ Derivatives Not Designated as Hedging Instruments at June 30, 2010 at December 31, 2009 Puget Energy (Dollars in Thousands) Asset Derivatives 1 Liability Derivatives 2 Asset Derivatives 1 Liability Derivatives 2 Electric portfolio: Current $ Long-term Gas portfolio: 3 Current Long-term Total derivatives $ 1 Balance sheet location: Unrealized gain on derivative instruments. 2 Balance sheet location: Unrealized loss on derivative instruments. 3 Puget Energy had a derivative liability and an offsetting regulatory asset of $128.5 million at June 30, 2010 and $67.1 million at December 31, 2009 related to financial contracts used to economically hedge the cost of physical gas purchased to serve natural gas customers.All fair value adjustments on derivatives relating to the natural gas business have been reclassified to a deferred account in accordance with ASC 980, “Regulated Operations,” (ASC 980) due to the Purchased Gas Adjustment (PGA) mechanism.All increases and decreases in the cost of natural gas supply are passed on to customers with the PGA mechanism and the gains and losses on the hedges in future periods will be recorded as gas costs. The following table presents the fair values and locations of PSE’s derivative instruments recorded on the balance sheet at June 30, 2010 and December 31, 2009: Derivatives Not Designated as Hedging Instruments at June 30, 2010 at December 31, 2009 Puget Sound Energy (Dollars in Thousands) Asset Derivatives 1 Liability Derivatives 2 Asset Derivatives 1 Liability Derivatives 2 Electric portfolio: Current $ Long-term Gas portfolio: 3 Current Long-term Total derivatives $ 1 Balance sheet location: Unrealized gain on derivative instruments. 2 Balance sheet location: Unrealized loss on derivative instruments. 3 PSE had a derivative liability and an offsetting regulatory asset of $128.5 million at June 30, 2010 and $67.1 million at December 31, 2009 related to financial contracts used to economically hedge the cost of physical gas purchased to serve natural gas customers.All fair value adjustments on derivatives relating to the natural gas business have been reclassified to a deferred account in accordance with ASC 980 due to the PGA mechanism.All increases and decreases in the cost of natural gas supply are passed on to customers with the PGA mechanism and the gains and losses on the hedges in future periods will be recorded as gas costs. For further details regarding the fair value of derivative instruments and their Level categorization please see Note 4 of the notes to the consolidated financial statements. The following table presents the net unrealized (gain)/loss of Puget Energy’s derivative instruments recorded on the statements of income for the three months ended June 30, 2010 and 2009: Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Puget Energy (Dollars in Thousands) Net Unrealized (Gain)/Loss Net Unrealized (Gain)/Loss Gas / Power NPNS $ ) $ ) Gas for power generation ) ) Power exchange ) ) Power ) ) Credit reserve 1 Total unrealized (gain)/loss $ ) $ ) 1 Beginning in the second quarter 2009, the credit reserve was incorporated as a component of the individual derivative value and not recorded separately. The following table presents the net unrealized (gain)/loss of Puget Energy’s derivative instruments recorded on the statements of income for the six months ended June 30, 2010 and 2009: Successor Predecessor Six Months Ended June 30, February 6, 2009 – June 30, January 1, 2009 – February 5, Puget Energy (Dollars in Thousands) Net Unrealized (Gain)/Loss Net Unrealized (Gain)/Loss Net Unrealized (Gain)/Loss Gas / Power NPNS $ ) $ ) $ Gas for power generation ) Power exchange ) ) ) Power ) Credit reserve 1 Total unrealized (gain)/loss $ $ ) $ 1 Beginning in the second quarter 2009, the credit reserve was incorporated as a component of the individual derivative value and not recorded separately. The following table presents the net unrealized (gain)/loss of PSE’s derivative instruments recorded on the statements of income for the three months ended June 30, 2010 and 2009: Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Puget Sound Energy (Dollars in Thousands) Net Unrealized (Gain)/Loss Net Unrealized (Gain)/Loss Gas for power generation $ $ ) Power exchange ) ) Power ) Credit reserve 1 49 Total unrealized (gain)/loss $ $ ) 1 Beginning in the second quarter 2009, the credit reserve was incorporated as a component of the individual derivative value and not recorded separately. The following table presents the net unrealized (gain)/loss of PSE’s derivative instruments recorded on the statements of income for the six months ended June 30, 2010 and 2009: Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Puget Sound Energy (Dollars in Thousands) Net Unrealized (Gain)/Loss Net Unrealized (Gain)/Loss Gas for power generation $ $ ) Power exchange ) ) Power Credit reserve 1 82 Total unrealized (gain)/loss $ $ ) 1 Beginning in the second quarter 2009, the credit reserve was incorporated as a component of the individual derivative value and not recorded separately. The following tables present the effect of hedging instruments on Puget Energy’s OCI and statements of income for the three months ended June 30, 2010 and 2009: Puget Energy Three Months Ended June 30, 2010 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives 1 Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 2 Effective Portion 3 Ineffective Portion and Amount Excluded from Effectiveness Testing 3 Interest rate contracts: $ ) Interest expense $ ) $ Commodity contracts: Electric derivatives Electric generation fuel Net unrealized gain on derivative instruments Electric derivatives Purchased electricity ) Net unrealized loss on derivative instruments Total $ ) $ ) $ 1 On July 1, 2009 all electric and gas related cash flow hedge relationships were de-designated.Subsequent measurements of fair value are recorded through earnings, not OCI. 2 Changes in OCI are reported in after tax dollars. 3 A reclassification of a loss in OCI increases accumulated OCI and decreases earnings.Amounts reported are in pre-tax dollars. Puget Energy Three Months Ended June 30, 2009 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 1 Effective Portion 2 Ineffective Portion and Amount Excluded from Effectiveness Testing Interest rate contracts: $ Interest expense $ ) $ Commodity contracts: Electric derivatives ) Electric generation fuel ) Net unrealized gain on derivative instruments Electric derivatives Purchased electricity ) Net unrealized loss on derivative instruments Total $ $ ) $ 1 Changes in OCI are reported in after tax dollars. 2 A reclassification of a loss in OCI increases accumulated OCI and decreases earnings.Amounts reported are in pre-tax dollars. The following tables present the effect of hedging instruments on Puget Energy’s OCI and statements of income for the six months ended June 30, 2010 and 2009: Puget Energy Six Months Ended June 30, 2010 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives 1 Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 2 Effective Portion 3 Ineffective Portion and Amount Excluded from Effectiveness Testing 3 Interest rate contracts: $ ) Interest expense $ ) $ Commodity contracts: Electric derivatives Electric generation fuel ) Net unrealized gain on derivative instruments Electric derivatives Purchased electricity ) Net unrealized loss on derivative instruments Total $ ) $ ) $ Puget Energy SuccessorFebruary 6, 2009 - June 30, 2009 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives Location of Gain /(loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 1 Effective Portion 2 Ineffective Portion and Amount Excluded from Effectiveness Testing Interest rate contracts: $ ) Interest expense $ ) $ Commodity contracts: Electric derivatives ) Electric generation fuel ) Net unrealized loss on derivative instruments Electric derivatives ) Purchased electricity ) Net unrealized loss on derivative instruments ) Total $ ) $ ) $ ) 1 On July 1, 2009 all electric and gas related cash flow hedge relationships were de-designated.Subsequent measurements of fair value are recorded through earnings, not OCI. 2 Changes in OCI are reported in after tax dollars. 3 A reclassification of a loss in OCI increases accumulated OCI and decreases earnings.Amounts reported are in pre-tax dollars. Puget Energy PredecessorJanuary 1, 2009 - February 5, 2009 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 1,3 Effective Portion 2 Ineffective Portion and Amount Excluded from Effectiveness Testing 2 Interest rate contracts: $ Interest expense $ ) $ Commodity contracts: Electric derivatives ) Electric generation fuel ) Net unrealized loss on derivative instruments Electric derivatives ) Purchased electricity ) Net unrealized loss on derivative instruments ) Gas derivatives Purchased gas Net unrealized loss on derivative instruments Total $ ) $ ) $ ) 1 Changes in OCI are reported in after tax dollars. 2 Amounts are reported in pre-tax dollars. 3 The balances associated with the components of accumulated other comprehensive income (loss) on Predecessor basis were eliminated as a result of push-down accounting effective February 6, 2009, when the Successor period began. The following tables present the effect of hedging instruments on PSE’s OCI and statements of income for the three months ended June 30, 2010 and 2009: Puget Sound Energy Three Months Ended June 30, 2010 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives 1 Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 2 Effective Portion 3 Ineffective Portion and Amount Excluded from Effectiveness Testing Interest rate contracts: $ Interest expense $ ) $ Commodity contracts: Electric derivatives Electric generation fuel ) Net unrealized gain on derivative instruments Electric derivatives Purchased electricity ) Net unrealized loss on derivative instruments Total $ $ ) $ 1 On July 1, 2009 all electric and gas related cash flow hedge relationships were de-designated.Subsequent measurements of fair value are recorded through earnings, not OCI. 2 Changes in OCI are reported in after tax dollars. 3 A reclassification of a loss in OCI increases accumulated OCI and decreases earnings.Amounts reported are in pre-tax dollars. Puget Sound Energy Three Months Ended June 30, 2009 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 1 Effective Portion 2 Ineffective Portion and Amount Excluded from Effectiveness Testing Interest rate contracts: $ Interest expense $ ) $ Commodity contracts: Electric derivatives ) Electric generation fuel ) Net unrealized gain on derivative instruments Electric derivatives Purchased electricity ) Net unrealized loss on derivative instruments Total $ $ ) $ 1 Changes in OCI are reported in after tax dollars. 2 A reclassification of a loss in OCI increases accumulated OCI and decreases earnings.Amounts reported are in pre-tax dollars. The following tables present the effect of hedging instruments on PSE’s OCI and statements of income for the six months ended June 30, 2010 and 2009: Puget Sound Energy Six Months Ended June 30, 2010 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives 1 Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow Hedging Relationships Effective Portion 2 Effective Portion 3 Ineffective Portion and Amount Excluded from Effectiveness Testing 3 Interest rate contracts: $ Interest expense $ ) $ Commodity contracts: Electric derivatives Electric generation fuel ) Net unrealized gain on derivative instruments Electric derivatives Purchased electricity ) Net unrealized loss on derivative instruments Total $ $ ) $ 1 On July 1, 2009 all electric and gas related cash flow hedge relationships were de-designated.Subsequent measurements of fair value are recorded through earnings, not OCI. 2 Changes in OCI are reported in after tax dollars. 3 A reclassification of a loss in OCI increases accumulated OCI and decreases earnings.Amounts reported are in pre-tax dollars. Puget Sound Energy Six Months Ended June 30, 2009 (Dollars in Thousands) Amount of Gain/(Loss) Recognized in OCI on Derivatives Location of Gain/(Loss) Reclassified from Accumulated OCI into Income Amount of Gain/(Loss) Reclassified from Accumulated OCI into Income Location of Gain/(Loss) Recognized in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Derivatives in Cash Flow HedgingRelationships Effective Portion 1 Effective Portion 2 Ineffective Portion and Amount Excluded from Effectiveness Testing Interest rate contracts: $ Interest expense $ ) $ Commodity contracts: Electric derivatives ) Electric generation fuel ) Net unrealized loss on derivative instruments Electric derivatives ) Purchased electricity ) Net unrealized loss on derivative instruments ) Gas derivatives Purchased gas Net unrealized loss on derivative instruments Total $ ) $ ) $ ) 1 Changes in OCI are reported in after tax dollars. 2 Amounts are reported in pre-tax dollars. For derivative instruments that meet cash flow hedge criteria, the effective portion of the gain or loss on the derivative is reported as a component of OCI and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings.Gains and losses on the derivatives representing hedge ineffectiveness are recognized in current earnings.Puget Energy expects that $32.5 million of losses in OCI will be reclassified into earnings within the next twelve months.PSE expects that $58.8 million of losses in OCI will be reclassified into earnings within the next twelve months.The maximum length of time over which Puget Energy and PSE are hedging their exposure to the variability in future cash flows extends to February 2015 for purchased electricity contracts and to January 2013 for gas for power generation contracts.For Puget Energy interest rate swaps, the maximum length extends to February 2014. The following tables present the effect of Puget Energy’s derivatives not designated as hedging instruments on income during the three and six months ended June 30, 2010 and 2009: Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Puget Energy (Dollars in Thousands) Location of Gain/(Loss) in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Commodity contracts: Electric derivatives Net unrealized gain/(loss) on derivative instruments $ 1 $ 2 Electric generation fuel ) ) Purchased electricity ) ) Total $ ) $ 1 Differs from the amount stated in the statements of income as it does not include $8.0 million of amortization expense related to contracts that were recorded at fair value at the time of the merger and subsequently designated as NPNS. 2 Differs from the amount stated in the statements of income as it does not include $15.2 million of amortization expense related to contracts that were recorded at fair value at the time of the merger and subsequently designated as NPNS and $1.9 million related to hedge ineffectiveness. Six Months Ended June 30, Successor February 6, 2009 – June 30, Predecessor January 1, 2009 – February 5, Puget Energy (Dollars in Thousands) Location of Gain/(Loss) in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Commodity contracts: Electric derivatives Net unrealized gain/(loss) on derivative instruments $ )1 $ 2 $ )3 Electric generation fuel ) ) ) Purchased electricity ) ) ) Total $ ) $ ) $ ) 1 Differs from the amount stated in the statements of income as it does not include $33.6 million of amortization expense related to contracts that were recorded at fair value at the time of the merger and subsequently designated as NPNS. 2 Differs from the amount stated in the statements of income as it does not include $35.1 million of amortization expense related to contracts that were recorded at fair value at the time of the merger and subsequently designated as NPNS and $(2.6) million related to hedge ineffectiveness. 3 Differs from the amount stated in the statements of income as it does not include $(1.0) million related to hedge ineffectiveness. The following tables present the effect of PSE’s derivatives not designated as hedging instruments on income during the three and six months ended June 30, 2010 and 2009: Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Puget Sound Energy (Dollars in Thousands) Location of Gain/(Loss) in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Commodity contracts: Electric derivatives Net unrealized gain/(loss) on derivative instruments $ ) $ 1 Electric generation fuel ) ) Purchased electricity ) ) Total $ ) $ 1 Differs from the amount stated in the statements of income as it does not include $0.5 million related to hedge ineffectiveness. Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Puget Sound Energy (Dollars in Thousands) Location of Gain/(Loss) in Income on Derivatives Amount of Gain/(Loss) Recognized in Income on Derivatives Commodity contracts: Electric derivatives Net unrealized gain/(loss) on derivative instruments $ ) $ 1 Electric generation fuel ) ) Purchased electricity ) ) Total $ ) $ ) 1 Differs from the amount stated in the statements of income as it does not include $(2.7) million related to hedge ineffectiveness. The Company had the following outstanding commodity contracts as of June 30, 2010: Puget Energy at June 30, 2010 Number of Units Derivatives designated as hedging instruments: Interest rate swaps $1.483 billion Derivatives not designated as hedging instruments: Gas derivatives 1 301,758,242 MMBtus Electric generation fuel 89,595,000 MMBtus Purchased electricity 7,847,080 MWh Puget Sound Energy at June 30, 2010 Number of Units Derivatives not designated as hedging instruments: Gas derivatives 1 301,758,242 MMBtus Electric generation fuel 89,595,000 MMBtus Purchased electricity 7,847,080 MWh 1 Gas derivatives are deferred in accordance with ASC 980 due to the PGA mechanism. The Company is exposed to credit risk primarily through buying and selling electricity and natural gas to serve its customers.Credit risk is the potential loss resulting from a counterparty’s non-performance under an agreement.The Company manages credit risk with policies and procedures for, among other things, counterparty credit analysis, exposure measurement, exposure monitoring, and exposure mitigation. The Company monitors counterparties that have significant swings in credit default swap rates, have credit rating changes by external rating agencies, have changes in ownership or are experiencing financial problems.Where deemed appropriate, the Company may request collateral or other security from its counterparties to mitigate potential credit default losses.Criteria employed in this decision include, among other things, the perceived creditworthiness of the counterparty and the expected credit exposure. In response to the Deepwater Horizon disaster that occurred in the Gulf of Mexico in April 2010, PSE examined and continues to carefully monitor its derivative exposure to BP Energy and Anadarko Petroleum, both of whom were downgraded by credit agencies during the second quarter.As of June 30, 2010, PSE was in a net derivative liability position of $5.3 million with BP Energy and in a net derivative asset position of $0.1 million with Anadarko.All transactions related to these two counterparties are PSE energy supply purchase contracts and are marked-to-market on a daily basis. It is possible that volatility in energy commodity prices could cause the Company to have material credit risk exposures with one or more counterparties.If such counterparties fail to perform their obligations under one or more agreements, the Company could suffer a material financial loss.However, as of June 30, 2010, approximately 99.9% of the Company’s energy portfolio exposure, excluding NPNS transactions, is with counterparties that are rated at least investment grade by the major rating agencies and 0.1% are either rated below investment grade or not rated by rating agencies.The Company assesses credit risk internally for counterparties that are not rated. The Company generally enters into the following master agreements: (1) Western Systems Power Pool (WSPP) agreements – standardized power sales contract in the electric industry; (2) International Swaps and Derivatives Association (ISDA) agreements – standardized financial gas and electric contracts; and (3) North American Energy Standards Board (NAESB) agreements – standardized physical gas contracts.The Company believes that such agreements reduce credit risk exposure because such agreements provide for the netting and offset of monthly payments and, in the event of counterparty default, termination payments. The Company computes credit reserves at a master agreement level (i.e., WSPP, ISDA, or NAESB) by counterparty.The Company considers external credit ratings and market factors, such as credit default swaps and bond spreads, in determination of reserves.The Company recognizes that external ratings may not always reflect how a market participant perceives a counterparty’s risk of default.The Company uses both default factors published by Standard & Poor’s (S&P) and factors derived through analysis of market risk, which reflect the application of an industry standard recovery rate.The Company selects a default factor by counterparty at an aggregate master agreement level based on a weighted average default tenor for that counterparty’s deals.The default tenor is used by weighting fair values and contract tenors for all deals for each counterparty and coming up with an average value.The default factor used is dependent upon whether the counterparty is in a net asset or a net liability position after applying the master agreement levels. The Company applies the counterparty’s default factor to compute credit reserves for counterparties that are in a net asset position.Moreover, the Company applies its own default factor to compute credit reserves for counterparties that are in a net asset position.Credit reserves are booked as contra accounts to unrealized gain (loss) positions. As of June 30, 2010, the Company was in a net liability position with the majority of counterparties, so the default factors of counterparties did not have a significant impact on reserves for the year.The majority of the Company’s derivative contracts are with financial institutions and other utilities operating within the Western Electricity Coordinating Council (WECC).Despite its net liability position, PSE was not required to post any additional collateral with any of its counterparties.Additionally, PSE did not trigger any collateral requirements with any of its counterparties nor were any of PSE’s counterparties required to post additional collateral resulting from credit rating downgrades. As of June 30, 2010, the Company did not have any outstanding energy supply contracts with counterparties that contained credit risk related contingent features, which could result in a counterparty requesting immediate payment or demanding immediate and ongoing full overnight collateralization on derivative instruments in a net liability position. The tables below present the fair value of the overall contractual contingent liability positions for the Company’s derivative activity at June 30, 2010: Puget Energy Contingent Feature (Dollars in Thousands) Fair Value 1 Liability Posted Collateral Contingent Collateral Credit rating 2 $ ) $ $ Requested credit for adequate assurance ) Forward value of contract 3 ) Total $ ) $ $ Puget Sound Energy Contingent Feature (Dollars in Thousands) Fair Value 1 Liability Posted Collateral Contingent Collateral Credit rating 2 $ ) $ $ Requested credit for adequate assurance ) Forward value of contract 3 ) Total $ ) $ $ 1 Represents derivative fair values of contracts with contingent features for counterparties in net derivative liability positions at June 30, 2010.Excludes NPNS, accounts payable and accounts receivable liability. 2 PSE is required to maintain an investment grade credit rating from each of the major credit rating agencies. 3 Collateral requirements may vary, based on changes in forward value of underlying transactions. Fair Value Measurements ASC 820, “Fair Value Measurements and Disclosures” (ASC 820), established a fair value hierarchy that prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement).The three levels of the fair value hierarchy defined by ASC 820 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis.Level 1 primarily consists of financial instruments such as exchange-traded derivatives and listed equities.Equity securities that are also classified as cash equivalents are considered Level 1 if there are unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Pricing inputs are other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reported date.Level 2 includes those financial instruments that are valued using models or other valuation methodologies.These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace.Instruments in this category include non-exchange-traded derivatives such as over-the-counter forwards and options. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources.These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value.Level 3 instruments include those that may be more structured or otherwise tailored to customers’ needs.At each balance sheet date, Puget Energy and PSE perform an analysis of all instruments subject to ASC 820 and include in Level 3 all of those instruments whose fair value is based on significant unobservable inputs. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. If a fair value measurement relies on inputs from different levels of the hierarchy, the entire measurement must be placed based on the lowest level input that is significant to the fair value measurement.The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels.On a daily basis, the Company obtains quoted forward prices for the electric and natural gas market from an independent external pricing service.These forward price quotes are then used in addition to other various inputs to determine the reported fair values.Some of the inputs include the credit standing of the counterparties involved and the impact of credit enhancements (such as cash deposits, letters of credit and priority interests), assumptions for time value, and also the impact of the Company’s nonperformance risk of its liabilities. As of June 30, 2010, the Company considered the markets for its electric and natural gas Level 2 derivative instruments to be actively traded.Management’s assessment is based on the trading activity volume in real-time and forward electric and natural gas markets.The Company regularly confirms the validity of pricing service quoted prices (e.g., Level 2 in the fair value hierarchy) used to value commodity contracts to the actual prices of commodity contracts entered into during the most recent quarter. The following tables set forth, by level within the fair value hierarchy, the Company’s financial assets and liabilities that were accounted for at fair value on a recurring basis and the reconciliation of the changes in the fair value of derivatives classified as Level 3 in the fair value hierarchy as of June 30, 2010 and December 31, 2009: Puget Energy Recurring Fair Value Measures at Fair Value as of June 30, 2010 at Fair Value as of December 31, 2009 (Dollars in Thousands) Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Electric derivative instruments $ Gas derivative instruments Cash equivalents Restricted cash Interest rate derivative instruments Total assets $ Liabilities: Electric derivative instruments $ Gas derivative instruments Interest rate derivative instruments Total liabilities $ Puget Energy Level 3 Roll-Forward Net (Liability) (Dollars in Thousands) Three Months Ended June 30, Balance at beginning of period $ ) $ ) Changes during period: Realized and unrealized energy derivatives - included in earnings ) - included in other comprehensive income - included in regulatory assets / liabilities ) Purchases, issuances and settlements Transferred into Level 3 ) Transferred out of Level 3 ) Balance at end of period $ ) $ ) Successor Predecessor Puget Energy Level 3 Roll-Forward Net (Liability) (Dollars in Thousands) Six Months Ended June 30, For the Period Ended February 6, 2009 – June 30, 2009 1 For the Period Ended January 1, 2009 – February 5, Balance at beginning of period $ ) $ ) $ ) Changes during period: Realized and unrealized energy derivatives - included in earnings ) ) ) - included in other comprehensive income ) ) - included in regulatory assets / liabilities ) ) ) Purchases, issuances and settlements Transferred into Level 3 ) ) Transferred out of Level 3 Balance at end of period $ ) $ ) $ ) 1 The beginning balance for the Successor period was adjusted to reflect the impact of certain fair value adjustments from the merger transaction. Puget Sound Energy Recurring Fair Value Measures at Fair Value as of June 30, 2010 at Fair Value as of December 31, 2009 (Dollars in Thousands) Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Electric derivative instruments $ Gas derivative instruments Cash equivalents Restricted cash Total assets $ Liabilities: Electric derivative instruments $ Gas derivative instruments Total liabilities $ Puget Sound Energy Level 3 Roll-Forward Net (Liability) (Dollars in Thousands) Three Months Ended June 30, Balance at beginning of period $ ) $ ) Changes during period: Realized and unrealized energy derivatives - included in earnings ) - included in other comprehensive income - included in regulatory assets / liabilities ) Purchases, issuances and settlements Transferred into Level 3 ) ) Transferred out of Level 3 ) Balance at end of period $ ) $ ) Puget Sound Energy Level 3 Roll-Forward Net (Liability) (Dollars in Thousands) Six Months Ended June 30, Balance at beginning of period $ ) $ ) Changes during period: Realized and unrealized energy derivatives - included in earnings ) - included in other comprehensive income ) - included in regulatory assets / liabilities ) ) Purchases, issuances and settlements Transferred into Level 3 ) ) Transferred out of Level 3 Balance at end of period $ ) $ ) Realized gains and losses on energy derivatives for Level 3 recurring items are included in energy costs in the Company’s income statement under purchased electricity, electric generation fuel or purchased natural gas when settled. Unrealized gains and losses for Level 3 inputs on energy derivative recurring items are included in the net unrealized (gain)/loss on derivative instruments section in the Company’s income statement and as a net unrealized (gain)/loss on derivative instruments in OCI.The Company does not believe that the fair values diverge materially from the amounts the Company currently anticipates realizing on settlement or maturity. Certain energy derivative instruments are classified as Level 3 in the fair value hierarchy because Level 3 inputs are significant to their fair value measurement.Energy derivatives transferred out of Level 3 represent existing assets or liabilities that were classified as Level 3 at the start of the reporting period for which the lowest significant input became observable during the current reporting period and were transferred into Level 2.Conversely, energy derivatives transferred into Level 3 from Level 2 represent scenarios in which the lowest significant input became unobservable during the current reporting period.The Company had no transfers between Level 2 and Level 1 during the three and six months ended June 30, 2010 or 2009. Estimated Fair Value of Financial Instruments Puget Energy The following table presents the carrying amounts and estimated fair values of Puget Energy’s financial instruments at June 30, 2010 and December 31, 2009: June 30, 2010 December 31, 2009 (Dollars in Thousands) Carrying Amount Fair Value Carrying Amount Fair Value Financial assets: Cash and cash equivalents $ Restricted cash Notes receivable and other Electric derivatives Gas derivatives Interest rate derivatives Financial liabilities: Short-term debt $ Junior subordinated notes Current maturities of long-term debt (fixed-rate) Long-term debt (fixed-rate) Long-term debt (variable-rate) Electric derivatives Gas derivatives Interest rate derivatives Puget Sound Energy The following table presents the carrying amounts and estimated fair values of PSE’s financial instruments at June 30, 2010 and December 31, 2009: June 30, 2010 December 31, 2009 (Dollars in Thousands) Carrying Amount Fair Value Carrying Amount Fair Value Financial assets: Cash and cash equivalents $ Restricted cash Notes receivable and other Electric derivatives Gas derivatives Financial liabilities: Short-term debt $ Short-term debt owed by PSE to Puget Energy 1 Junior subordinated notes Current maturities of long-term debt (fixed-rate) Non-current maturities of long-term debt (fixed-rate) Electric derivatives Gas derivatives 1 Short-term debt owed by PSE to Puget Energy is eliminated upon consolidation of Puget Energy. The fair value of the long-term notes was estimated using U.S. Treasury yields and related current market credit spreads, interpolating to the maturity date of each issue. The carrying values of short-term debt and notes receivable are considered to be a reasonable estimate of fair value.The carrying amount of cash, which includes temporary investments with original maturities of three months or less, is also considered to be a reasonable estimate of fair value. Retirement Benefits PSE has a defined benefit pension plan, covering substantially all PSE employees.Pension benefits earned are a function of age, salary and years of service.The Company also maintains a non-qualified supplemental executive retirement plan (SERP) for certain of its senior management employees.In addition to providing pension benefits, the Company provides certain health care and life insurance benefits for retired employees.These benefits are provided principally through an insurance company.The insurance premiums are based on the benefits provided during the year, and are paid primarily by retirees. The February 6, 2009 merger of Puget Energy with Puget Holdings triggered a new basis of accounting for PSE’s retirement benefit plans in the Puget Energy consolidated financial statements.Such purchase accounting adjustments associated with the remeasurement of retirement plans are recorded at Puget Energy. Puget Energy The following tables summarize Puget Energy’s net periodic benefit cost for the three months ended June 30: Qualified Pension Benefits Three Months Ended June 30, (Dollars in Thousands) Components of net periodic benefit cost: Service cost $ $ Interest cost Expected return on plan assets ) ) Net periodic benefit cost $ $ SERP Pension Benefits Three Months Ended June 30, (Dollars in Thousands) Components of net periodic benefit cost: Service cost $ $ Interest cost Amortization of net gain (1
